Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to an endoscope containing nozzles for delivering fluid.
Group II, claim(s) 7-9, drawn to an observation device containing a water purification member.
Group III, claim(s) 10, drawn to an observation method comprising purifying a liquid and taking an image.
Group IV, claim(s) 11, drawn to an observation device comprising a screw configured to generate thrust.
Group V, claim(s) 18-23, drawn to a pump inspection system.
Group VI, claim(s) 24-28, drawn to an underwater robot which detects position data using sonic waves and buoys.
Group VII, claim(s) 29-31, drawn to an underwater robot which detects position data using sonar emitted as ultrasonic waves.
Group VIII, claim(s) 32-36, drawn to an underwater robot control system comprising capturing and transmitting images.
IX, claim(s) 39, drawn to an underwater robot control method comprising displaying image data on a device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II-IX lack unity of invention because the groups do not share the same or corresponding technical feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488